DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. US Publication 2005/0090756 (hereinafter Wolf) in view of Pless et al. US Publication 2009/0069863 (hereinafter Pless) in view of Gabriela et al. US Publication 2012/0053658 (hereinafter Gabriela) and in further view of He et al. US Publication 2005/0021117 (hereinafter He). 
Regarding claim 1, Wolf discloses a neural interface system comprising: an external portion (element 1008, Figure 10-11, abstract, [0060]) including a processor, telemetry circuit, and external coil ([0065][0119]; telemetry circuit 1118, processor 1108, and coil 1110 at [0131] which details that the transmission type between the two transmitters and receivers are electromagnetic in nature and though are not explicitly detailed as coils, coils are well-known to be the primary transmitters/receivers utilized in electromagnetic transmission), the external coil sending power to, and sending and receiving data to and from, an implanted portion (Figures 10-11, elements 1120 and 1118 via [0131]); the implanted portion including an internal coil (element 1120, see also [0131]) receiving power from, and sending and receiving data to a from the external coil (Figures 10-11, elements 1026 connected wirelessly to 1008; see also [0121][0131]), a package (left side of Figure 11), an electronic circuit (element 1120 and 1114) within the package receiving power from the internal coil (element 1026 via 1008, Figure 10) and sending and receiving data to and from the internal coil (element 1026), differential neural amplifier for processing of the neural signals within the housing ([0075][0088]), an analog to digital converter connecting the neural amplifier to the electronic circuit ([0125], Figures 10-11), and a flexible circuit including at least one sensing electrode connected to the neural amplifier ([0003]-[0004][0088], Figures 10-11 which details a plurality of electrodes but does not explicitly mention the use of traces/wires or a substrate that they are disposed on though these two components of a device of this nature are in most cases present), the flexible circuit configured to interface with neural tissue of the brain (abstract, [0088] which mentions electrically connecting to the neural tissue via electrodes), wherein the neural interface system forms part of a motor prothesis ([0004][0006][0012][0048]), the driver electrodes providing sensory feedback ([0004][0006][0012][0049][0056] which details providing sensory feedback via the electrodes), and the sensing electrodes providing reading muscle control signals which are transmitted to stimulate muscle in a denervated limb ([0004][0006][0040][0049]-[0050][0086] which details stimulating a limb of paralyzed user, further the electrodes are fully capable of performing any of the above related task given the additionally claimed functionality is not tied to the processor or any circuit for that matter). Wolf is silent on the package being hermetically sealed (though it is extremely likely it would have had to be as it is implanted in tissue), as well as the stimulating aspect of the flexible circuit, and the design of the flexible circuit. Wolf does mention that sensing then stimulating is known in the art ([0049]) for the purposes of restoring lost functionality. 
Pless teaches a neural device that is housed within a hermetic package (element 110 which is an implantable housing as shown in Figure 1) and includes a driver within the hermetic package connected to the electronic circuit (an electronic circuit 528, and driver within the therapy subsystem 524, see also Figure 5 and [0086]-[0089]), a flexible circuit including at least one stimulating electrode connected to the driver (elements 512-518 as per [0086]-[0087] which mentions that the electrodes are for stimulating neural tissue, where the probes include a biocompatible substrate that includes leads extending to respective stimulating electrodes which in combination are considered part of the flexible circuit), a control circuit that selects each electrode to be utilized for recording or stimulating ([0075]-[0076][0086] which mentions the same electrode being selected to be utilized by either the recording or stimulating subsystems within the housing connected to the electrodes by the control circuit 520; a driver is included in the therapy system and an amplifier is mentioned as well for the recording system, see also [0089] and [0099] for the mention of both). It would have been obvious to the skilled artisan at the time of invention to utilize the hermetic seal and the electrode functionality as taught by Pless with the device of Wolf in order to allow for stimulation as well as monitoring of the neural tissue to ultimately allow the patient when wearing a prosthesis to experience outside interactions (see Wolf at [0050]), or in the instance of Pless in order to address seizures or possible seizures. 
Wolf does not explicitly detail electrodes that both stimulate and then sensing (or vice versa), but Wolf does suggest that sensing then stimulating is a known concept ([0049] where stimulation based on mapped neural data which requires sensing occurs). Gabriela teaches a long-term implantable sensing/stimulating device that includes a control circuit (processor 40 which works in tandem with switching circuit 48) under programmable control (element 14) that is connected to electrodes (24, 26 and [0031]-[0035] which details explicitly that the electrodes can be utilized for either sensing or stimulating and that they can be chosen for either task via the circuit 48) that are for sensing or stimulation ([0031]-[0035]) and can be configured for either throughout the life of the implanted portion ([0065]-[0067], [0072]-[0073] which details an external programmer being able to adjust the program that selects certain electrodes for stimulation/sensing and can adjust it so other electrodes can perform this task for perhaps more stimulation or simply stimulation at other locations; the program selection can either be pre-stored or adjusted manually by either the user or a health care provider throughout the life of the implant). It would have been obvious to the skilled artisan before the effective filing date to utilize the control circuit and associated functionality as taught by Gabriela with the device of Wolf and Pless in order to treat certain medical conditions such as depression, movement disorders, or epilepsy and more specifically being able to adjust the treatment as needed throughout the life of the implant. 
Wolf as mentioned above does not provide any real detail on the structure of the device, specifically the flexible circuit which above was interpreted loosely as a generic conductor. He teaches a flexible implantable neural device that includes electrodes (44) which are connected to a processor via a flat flexible circuit (46) including a base polymer layer (56 at [0031] and Figure 4), metal traces (46 at Figure 4), and a top polymer layer forming the electrodes (58 as per [0031] and Figure 4), where the flat flexible circuit is configured to interface with neural tissue ([0006] which details neural stimulation and recording). It would have been obvious to the skilled artisan before the effective filing date to utilize the traces as taught by He in lieu of the wires of Wolf as they are art recognized equivalents of each other. Additionally, He specifically mentions that microwires can be more rigid and a more flexible design focusing on the polymers/traces is preferable for implantation ([0008]-[0009]).
Regarding claim 3, Wolf teaches a band pass filter 428 in between the differential neural amplifier 414/426 and the electronic circuit at 448, see Figure 4A. 
Regarding claim 5, Wolf discloses that the data includes control commands including at least one command selected from the group of electrode selection for a neural sensing channel, gain selection, sampling control and other safety and diagnostic commands (element 1114, [0121]-[0125] and Figures 10-11).  Pless also details one of the above claimed group ([0086]-[0089] which details electrode selection for neural sensing).
Regarding claim 6, Wolf mentions that these neural devices can include stimulating as a feature ([0004][0049]-[0050]), but does not mention specifically that the device of Wolf stimulates neural tissue. Pless teaches that the data includes stimulation data for a stimulation channel ([0086]-[0090]). Gabriela also teaches the stimulating features (data/channel) as part of the stimulation aspects of the device ([0031]-[0033], [0038]). It would have been obvious to the skilled artisan at the time of invention to utilize the stimulation components as taught by Pless and Gabriela the device of Wolf in order to allow for stimulation to ultimately allow the patient when wearing a prosthesis to experience outside interactions (see Wolf at [0050]), or in the instance of Pless in order to address seizures or possible seizures. 
Regarding claim 8, Wolf discloses that the data includes electrode impedance ([0112], which mentions monitoring the impedance of the electrodes being either high or low).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless, Gabriela, and He, as applied to claim 1, and in further view of Lowry et al. US Patent 4,272,986 (hereinafter Lowry).
Regarding claim 2, Wolf is silent on there being a moisture leakage monitor within the hermetic package. Lowry teaches a hermetic package that includes a moisture leakage electronic monitor (Figure 1, column 5 lines 5-68 which details a sensor for monitoring moisture within the package). It would have been obvious to the skilled artisan at the time of invention to utilize the moisture monitor as taught by Lowry with the device of Wolf in order to determine if the circuitry in the package has been damaged or compromised.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless, Gabriela, and He, as applied to claim 3, and in further view of Leuthardt US Publication 2012/0022391 (hereinafter Leuthardt). 
Regarding claim 4, Wolf is silent on the band pass filter frequency range. Leuthardt teaches a neural monitoring device that includes a band pass filter that allows frequencies between 75 and 105 hertz ([0032]). As the Applicant includes no criticality for the filtering range it would have been obvious to the skilled artisan at the time of invention to optimize the frequency range as taught by Leuthardt with the band pass filter of Wolf as predictable results would have ensued (standard processing of neural signals).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless, Gabriela, and He, as applied to claim 1, and in further view of Donoghue et al. US Publication 2004/0249302 (hereinafter Donoghue).
Regarding claim 7, Wolf is silent on the sampling rate. Donohue teaches a neural device that includes an analog to digital converter (element 250, samples at a rate of 480 hertz ([0026], which details utilizing sampling rates of less than 1000hz and goes on to mention that it is still oversampled by up to five times what is needed). As the Applicant includes no criticality for the sampling rate, it would have been obvious to the skilled artisan at the time of invention to optimize the ADC sampling rate as taught by Donoghue with the circuits of Wolf as predictable results would have ensued (processing of neural signals into digital signal viewable on a computer).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Wolf does not detail that the use of wires equates to teaching away from the use of traces. In many implantable devices wires and traces are explicitly mentioned as being art recognized equivalents of each other. The Applicant has provided no evidence how Wolf actually teaches away from the use of traces in lieu of wires. Simply detailing a preference does not by extension mean other known equivalents would not be suitable or as argued. [0040] and [0045] simply mention a wire as one type of neural sensor. Nowhere does Wolf explicitly mention traces would be a poor substitute for their design of electrode.
Further, it should be noted that some devices don’t even differentiate between a wire and a trace and call them the same thing, a “wire trace”. See working example Kipke et al. US Publication 2003/0100823 as per [0028] as evidence. With that said, new art has been applied to remedy any deficiencies of the prior art of record. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794